internal_revenue_service number release date index no cc tege eb ec plr-122559-00 date legend company subsidiary llc option plans this is in reply to a letter dated date that was submitted on behalf of company by its authorized representative in which rulings are requested that under the circumstances described below company will be a parent_corporation as that term is used in sec_421 through of the internal_revenue_code with respect to options granted in its stock to employees of llc and that llc will be treated as part of a subsidiary_corporation of company as defined in sec_424 of the code this letter responds to ruling requests number three and four in the submission we understand that a separate office of the internal_revenue_service is responding to requests number one and two the facts submitted are that company which is a member of a controlled_group_of_corporations owns percent of subsidiary which in turn is the sole member of llc a limited_liability_company it is represented that under the rules of sec_301_7701-3 of the procedural income_tax regulations l l c will not make an election to be taxed as a corporation and therefore will be disregarded for federal tax purposes its assets are considered to be owned by subsidiary pursuant to the default classification under sec_301_7701-3 as part of a restructuring of the corporate group company intends to transfer certain employees of subsidiary to llc some of those employees have outstanding options for company shares granted under one or more of company’s option plans the transfer of the employees to llc is not considered a termination of employment for purposes of company’s a profit-sharing_plan with an employee stock ownership feature and new employees of llc will be eligible to participate in the upon meeting its eligibility requirements in pertinent portion sec_421 of the code provides that if a share of stock is transferred to an individual in a transfer in which the requirements of sec_422 or sec_423 are met no income shall result to the individual at the time of the transfer no deduction under sec_162 shall be allowable at any time to the employer_corporation with respect to the share transferred and no amount other than the price paid under the option shall be considered as received by the employer_corporation for the share transferred sec_422 and sec_423 of the code respectively provide that sec_421 will apply to the transfer of a share of stock to an individual pursuant to the exercise of an option granted under an employee_stock_purchase_plan if no disposition of the stock is made by the individual within two years after the date of grant of the option nor within one year after the transfer of such share to him or her and at all times during the period beginning with the date that the option is granted and ending months before the date of its exercise the optionee remains an employee of the granting corporation a parent or subsidiary_corporation of such corporation or a corporation or parent or subsidiary_corporation of such corporation issuing or assuming a stock_option in a transaction to which sec_424 applies sec_1 h of the regulations provides that for purposes of these determinations the question of whether an individual is an employee of a particular entity is decided under the rules contained in sec_3401 of the code and the regulations thereunder for purposes of sec_421 through of the code sec_424 defines the term parent_corporation as any corporation other than the employer_corporation in an unbroken chain of corporations ending with the employer_corporation if at the time of the granting of the option each of the corporations other than the employer_corporation in the unbroken chain owns stock possessing percent or more of the total combined voting power of all classes of stock in one of the other corporations in such chain additionally sec_424 defines the term subsidiary_corporation as any corporation other than the employer_corporation in an unbroken chain of corporations beginning with the employer_corporation if at the time of the granting of the option each of the corporations other than the last corporation in the unbroken chain owns stock possessing percent or more of the total combined voting power of all classes of stock in one of the other corporations in such chain sec_301_7701-2 of the regulations defines a corporation as an association as determined under sec_301_7701-3 sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301 b and -2 b through is an eligible_entity that may elect its classification for federal tax purposes an eligible_entity with at least two members may elect to be classified as either an association or a partnership an eligible_entity with a single member may elect to be classified as an association or to be disregarded as an entity separate from its owner accordingly based on the above information and company’s representations we rule as follows provided that company qualifies as a parent_corporation with respect to subsidiary under the rules of sec_424 of the code company will be a parent_corporation for purposes of sec_421 through of the code with respect to options granted in its stock to employees of llc and provided that subsidiary qualifies as a subsidiary_corporation of company under the rules of sec_424 of the code llc will be treated as part of a subsidiary_corporation of company for purposes of sec_421 through of the code except as ruled above no opinion is expressed regarding the federal tax consequences of the transaction described above under any provision of the internal_revenue_code in particular we specifically note that no opinion is expressed regarding the treatment under sec_421 through of the code of either the the option plans or any options granted under those programs that no opinion is expressed regarding application of the rules of sec_1 h of the regulations to the circumstances described above and that no opinion is expressed regarding the parties' federal employment_tax obligations relative thereto a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours charles t deliee chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for purposes
